Citation Nr: 1415924	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to January17, 2012, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	David Standridge Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, daughter, and granddaughter


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970 and from May 1972 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The October 2009 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective December 29, 2008.  In the February 2012 rating decision, the rating was increased to 50 percent.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO, and VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim.

The Veteran was most recently afforded a VA examination for his PTSD in August 2012.  He also underwent a private psychiatric evaluation in May 2013, which showed worsening PTSD symptoms and a GAF of 40.  The private psychologist provided an addendum (undated) to his previous evaluation of the Veteran.  He indicated that under the new DSM-IV criteria, "the severity of [the Veteran's] PTSD is even more clear based on the new criteria."  The Board notes that a waiver of RO consideration of the private psychiatric evaluation and addendum was not provided.  

During the Veteran's August 2013 hearing, the Veteran and his family testified that he had worsening symptoms of his PTSD-especially in the past year and a half.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the Veteran's contentions of worsening PTSD symptoms since the April 2010 VA examination, the Board finds that the Veteran should be afforded a comprehensive VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be scheduled for a VA psychiatric examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes. 

The examiner must provide a multi-axial diagnosis with a Global Assessment of Functioning score and should also offer an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work. 

The supporting rationale for all opinions expressed must be provided.

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


